Citation Nr: 1526799	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-42 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 7, 1996 for the assignment of a 50 percent disability rating for sleep apnea, to include whether there was clear and unmistakable error (CUE) in a September 1994 RO decision that granted service connection and a 10 percent rating for sleep apnea.

2.  Entitlement to an effective date earlier than October 28, 2004 for the award of service connection for major depression, to include whether a September 1994 decision that denied service connection for a psychiatric disorder constituted CUE.

3.  Entitlement to an earlier effective date prior to August 21, 2004 for the award of a total disability rating based on individual unemployability (TDIU), to include whether there was CUE in prior RO decisions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to April 1978, and from September 1987 to June 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the RO in Roanoke, Virginia that granted an earlier effective date of May 3, 2000 for the award of a 50 percent rating for sleep apnea, based on a finding that there was clear and unmistakable error (CUE) in an August 2002 rating decision.  In May 2014, the RO assigned an even earlier effective date of October 7, 1996 for the 50 percent rating, finding that there was CUE in prior rating decisions.

In its September 2010 decision, the RO also denied an earlier effective date prior to October 28, 2004 for the award of service connection for major depression, finding that there was no CUE in prior RO decisions, and denied an earlier effective date prior to August 21, 2004 for the award of a TDIU.

The Veteran contends that an earlier effective date of July 1, 1993 (the day after his separation from service) should be assigned for the 50 percent rating for sleep apnea, the award of service connection for major depression, and the award of a TDIU.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In his November 2014 VA Form 9 (substantive appeal), the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  The Veteran's representative reiterated this request in a June 2015 motion, and requested that the Board remand this appeal in order for this hearing to be conducted.  The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2014).  This hearing must be scheduled by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board videoconference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH  
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




